DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/12/2020 has been entered. Claims 1-14 and 16-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (US 20110098533), hereinafter Onoda, in view of Biagtan, et al. (US 20020058888), hereinafter Biagtan, NetComposites (Composite materials guide: Resin Systems - Strength & Stiffness, NetComposites Ltd, Feb 1, 2001), hereinafter NetComposites, and Youssefi et al. (Ken Youssefi/Thalia Anagnos, Structures and Stiffness, Introduction to Engineering, Engineering 10, SJSU, slide 33, Oct 16, 2008), hereinafter Youssefi.
Regarding claim 1, Onoda teaches an elongated device (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B), comprising:
a cross section (generally depicted in Fig. 3A) over at least part of the elongated device, the cross section including:
 a filling material (resin 2P) with a first axial stiffness (an axial stiffness of resin, [0082], Figs. 3A-B). 
a lumen (2A, 2B, 2C) arranged inside the filling material wherein the lumen is configured to accommodate an optical fiber with optical shape sensing properties (2A, 2B, 2C are lumens with optical fiber sensors inside [0082], Figs. 3A-B); 
at least one stiffening element (2M) arranged inside the filling material and outside the lumen (a metal wire 2M [0082], Figs. 3A-B), wherein
the at least one stiffening element is formed by a material (a metal) having a second axial stiffness (that of a metal [0082], Figs. 3A-B).
Onoda does not disclose stiffness of resin and the resin to be an epoxy resin, stiffness of metal and the metal to be steel, wherein the second axial stiffness (that of the metal) is higher than the first axial stiffness (that of the resin).
However, NetComposites discloses stiffness of resin, which is analogous art. NetComposites teaches that resin has stiffness associated with it (“Two important mechanical properties of any resin system are its tensile strength and stiffness" Strength & Stiffness, l. 1, p. 1) and that resin is an epoxy resin (“typical epoxy will have higher properties than a typical polyester and vinylester for both strength and stiffness.p. 2, l. 1-2) with stiffness about 3.5 GPa, (“Epoxy,” Tensile Modulus (GPa) chart, page 1).

Onoda as modified by NetComposites further does not teach stiffness of metal and the metal to be steel, wherein the second axial stiffness is higher than the first axial stiffness.
However, Youssefi discloses stiffness of metals and other materials (slide 33), which is analogous art. Youssefi teaches that a metal is steel (“Material 1020 steel   1, 1040 steel  2, 4140 steel   3…, 01 tool steel   7,” Slide 33) with the second axial stiffness (the stiffness of steel is 200 GPa, “steel,” rows 1-7, yellow circles, Slide 33).
Therefore, based on Youssefi‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda and NetComposites to have one stiffening element that is formed by steel, as taught by Youssefi, in order to increase stiffness of the stiffening element, thereby improving its functionality because steel is 3 times stiffer than aluminum (Youssefi: slide 33). In the combined invention of Onoda, NetComposites, and Youssefi, the second axial stiffness (that of steel) is higher than the first axial stiffness (that of epoxy resin).
NetComposites and Youssefi further does not teach a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.
However, Biagtan discloses composite guidewires (Composite guidewire 80, figs. 20-21, [0046]), which is analogous art. Biagtan teaches a braiding structure (“the composite wires are wound around the filler material” [0052], figs. 20-21) encircling all of: the filling material (The filler material 85 [0055], fig. 15) , the lumen (“The filler material 85 may be tubular in form 86,” [0055], fig. 15; “the hollow section” [0057]), and the at least one stiffening element  (magnets 89, fig. 20, magnet 91, fig. 21, inside the filler 85, figs. 20-21, [0057]).
Therefore, based on Biagtan‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, and Youssefi to add a braiding structure encircling all of the filling material, the lumen, and the at least one stiffening element, as taught by Biagtan, in order to facilitate the use of optical shape sensor in medical procedures by making it resistant to surface damage, in which case it represents a guidewire with optical fibers inside. Adding a braiding structure would not affect the sensor functionality, which is based on light reflection inside the optical fiber.
Regarding claim 2, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda teaches that the filling material, the lumen, the stiffening element, and the braiding structure are configured with respect to material stiffnesses, and relative Note that the substantially circular bending behavior follows from the symmetry of the device with the stiffening element, with a metal wire (2M [0082], Figs. 3A-B of Onoda) in its center. This design will prevent the device from excessive bending and bending behavior will be circular at least a length portion of the elongated device, so that the device will not turn on itself.).
Regarding claim 12, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda teaches that the filling material is a polymeric material (resin 2P [0082], Figs. 3A-B) and the at least one stiffening element is formed by a material comprising a metal (a metal wire 2M [0082], Figs. 3A-B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Zarbatany et al. (US 5810867), hereinafter Zarbatany.
Regarding claim 3, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one stiffening element tapers in a distal end portion of the device.
However, Zarbatany discloses dilatation catheter with varied stiffness, which is analogous art. Zarbatany teaches that the stiffening element tapers in a distal end portion of the device (“Stiffening wire 22 is reduced in diameter in steps from the proximal to the distal end to provide maximum stiffness and pushability at the proximal 
Therefore, based on Zarbatany‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the stiffening wire with the stiffening element that tapers in a distal end portion of the device, as taught by Biagtan, in order to provide additional flexibility at the distal end, which can be advantageous during medical procedures because of complex shapes of organs.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Klint (US 20040082879), hereinafter Klint.
Regarding claim 4, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the braiding structure has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device.
However, Klint discloses endovascular medical device with plurality of wires, which is analogous art. Klint teaches that the braiding structure has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device (“The size of the pitch angle a (FIG. 2) depends on the diameter of the wires, the diameter of the body portion 3 and the number of wires in the 
Therefore, based on Klint‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the braiding structure with the braiding structure that has a first braiding angle in a proximal portion of the device, which is different from a second braiding angle in a distal end portion of the device, as taught by Klint, in order to accommodate differences in the geometry of proximal and distal portions of the devices and reduce wear and tear.
Regarding claim 5, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that an outer diameter of the braiding structure tapers in a distal end portion of the device.
However, Klint discloses endovascular medical device with plurality of wires, which is analogous art. Klint teaches that an outer diameter of the braiding structure tapers in a distal end portion of the device (“In the tapered segment the outer diameter of the catheter diminishes toward the distal end.” Fig. 8, [0058]).  
Therefore, based on Klint‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to replace the braiding structure with the braiding structure with an outer .
 
Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Bogusky (US 20140148673), hereinafter Bogusky.
Regarding claim 6, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one stiffening elements includes a plurality of separate stiffening elements arranged inside the filling material.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches a plurality of separate stiffening elements arranged inside the filling material (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig.12. Similar arrangement is also shown in Figs. 7, 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material. It is implied that stiffening members 130a are straight, which is also shown in the cross-section 7A-7A in fig. 7 for the similar arrangement).

Regarding claim 7, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Additionally, Onoda as modified by NetComposites, Youssefi, Biagtan, and Bogusky also provides that said plurality of separate stiffening elements are arranged equally spaced from each other (Bogusky: “a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12. Similar arrangement is also shown in Fig. 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have said plurality of separate stiffening elements 
Regarding claim 8, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Additionally, Onoda as modified by NetComposites, Youssefi, Biagtan, and Bogusky also provides that the plurality of separate stiffening elements includes at least two straight stiffening elements (Bogusky: “four stiffening members 130a about the geometric center of the proximal shaft section 130a” [0108], fig. 12; the cross-section 7A-7A in fig. 7).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have at least two straight stiffening elements, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 11, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Additionally, Onoda as modified by NetComposites, Youssefi, Biagtan, and Bogusky also provides that said plurality of separate stiffening elements are arranged 
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have said plurality of separate stiffening elements arranged concentric around the lumen, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, Biagtan, and Bogusky as applied to claim 6, and further in view of Fleischhacker et al (US 20010021831), hereinafter Fleischhacker.
Regarding claim 9, Onoda modified by NetComposites, Youssefi, Biagtan, and Bogusky teaches the elongated device according to claim 6.
Onoda as modified by NetComposites, Youssefi, Biagtan, and Bogusky does not teach that said plurality of separate stiffening elements are spiraled around the lumen.
However, Fleischhacker discloses hollow lumen cable apparatus, which is analogous art. Fleischhacker teaches that said plurality of separate stiffening elements (“an inner metal coil M, an outer metal coil N,” [0099], Figs. 1-3) are spiraled around the 
Therefore, based on Fleischhacker‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, Biagtan, and Bogusky to have said plurality of separate stiffening elements that are spiraled around the lumen, as taught by Fleischhacker, in order to strengthen the structure and at the same time provide sufficient flexibility (Fleischhacker: [0012], [0080]). Note that a plastic outer sleeve (Fleischhacker: [0101]) will reduce the amount of distortion in the optical fiber caused by heat due to a low thermal conductivity of plastic acting as a heat insulator which is a concern to Onoda (Onoda: “the holder 244 is formed of a material of low thermal conductivity such as a heat insulator or foamed material.”  [0235], Fig. 35).

s 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claims 1 and 16, and further in view of Fahey, et al. (US 20070005101), hereinafter Fahey.
Regarding claim 10, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach the elongated device according to claim 1 further comprising a wire arranged inside the filling material and outside the lumen, wherein the wire and one stiffening element or each stiffening element of the at least one stiffening element have different cross sectional shapes. 
However, Fahey discloses filter catheter, which is analogous art. Fahey teaches a wire (an elongate wire [0051]) arranged inside the filling material and outside the lumen, wherein the wire and one stiffening element or each stiffening element of the at least one stiffening element have different cross sectional shapes (“the catheter comprises two elongate reinforcement elements 6, 3” [0049], figs. 2(a)-(b); “The first reinforcement element 6 comprises an elongate wire element” [0051]. “The second reinforcement element 3 comprises an elongate tubular element extending from a proximal end located adjacent to and distally of the guidewire” [0055]).
Therefore, based on Fahey‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have a wire arranged inside the filling material and outside the lumen, wherein the wire and one stiffening element or each stiffening element of the at least 
Regarding claim 19, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach a wire arranged inside the filling material and outside the lumen, wherein the wire and one rod or each rod of the at least one rod have different cross sectional shapes.
However, Fahey discloses filter catheter, which is analogous art. Fahey teaches a wire (an elongate wire [0051]) arranged inside the filling material and outside the lumen, wherein the wire and one rod or each rod of the at least one rod have different cross sectional shapes (“the catheter comprises two elongate reinforcement elements 6, 3” [0049], figs. 2(a)-(b); “The first reinforcement element 6 comprises an elongate wire element” [0051]. “The second reinforcement element 3 comprises an elongate tubular element extending from a proximal end located adjacent to and distally of the guidewire” [0055]).
Therefore, based on Fahey‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have a wire arranged inside the filling material and outside the lumen, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 1, and further in view of Loh (US 20160038720), hereinafter Loh.
Regarding claim 13, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 1 (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B).
Onoda discloses that “the optical fiber sensor 2… has flexibility” [0082], Figs. 3A-B.  Additionally, Onoda teaches that the optical fiber sensor 2 has axial stiffness because of a metal wire 2M located in the middle of the optical fiber sensor 2 [0082], Figs. 3A-B.
While Biagtan teaches that the elongated device is a guidewire (the composite guidewire 80 [0046], figs. 20-21), Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the elongated device is a guidewire.
However, Loh discloses swivel tipped guidewire and related methods, which is analogous art. Loh teaches that the elongated device with flexibility and axial stiffness is a guidewire ("A guidewire may have a stiffness and flexibility along its length such that 
Therefore, based on Loh‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the elongated device that is a guidewire, as taught by Loh, in order to facilitate medical procedures by utilizing flexibility and axial stiffness of the elongated device to reach a desired target region (Loh: [0006]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda et al. (US 20110098533), hereinafter Onoda, in view of Biagtan, et al. (US 20020058888), hereinafter Biagtan, NetComposites (Composite materials guide: Resin Systems - Strength & Stiffness, NetComposites Ltd, Feb 1, 2001), hereinafter NetComposites, and Youssefi et al. (Ken Youssefi/Thalia Anagnos, Structures and Stiffness, Introduction to Engineering, Engineering 10, SJSU, slide 33, Oct 16, 2008), hereinafter Youssefi, as evidenced by Halevy (US 20110046607), hereinafter Halevy.
Regarding claim 16, Onoda teaches an elongated device (optical fiber sensor 2 [0078]-[0082], Figs. 3A-B), comprising:
a cross section (generally depicted in Fig. 3A) over at least part of the elongated device, the cross section including:
axial stiffness of resin, [0082], Figs. 3A-B),
a lumen (2A, 2B, 2C) arranged inside the filling material wherein the lumen is configured to accommodate an optical fiber with optical shape sensing properties (2A, 2B, 2C are lumens with optical fiber sensors inside [0082], Figs. 3A-B); 
at least one rod (2M) arranged inside the filling material and outside the lumen (a metal wire 2M [0082], Figs. 3A-B. Note that a wire is a thin flexible rod. This is also evidenced by Halevy who uses terms wire and rod interchangeably: “FIG. 8 is a stiffening rod and hook, for use within the balloon catheter device.” [0035]; “FIG. 8 illustrates the stiffening wire 3, and hook 18 at its end.” [0064]), wherein
the at least one rod is formed by a material (a metal) having a second axial stiffness (that of a metal [0082], Figs. 3A-B).
Onoda does not disclose stiffness of resin and the resin to be an epoxy resin, stiffness of metal and the metal to be steel, wherein the second axial stiffness (that of the metal) is higher than the first axial stiffness (that of the resin).  
However, NetComposites discloses stiffness of resin, which is analogous art. NetComposites teaches that resin has stiffness associated with it (“Two important mechanical properties of any resin system are its tensile strength and stiffness" Strength & Stiffness, l. 1, p. 1) and that resin is an epoxy resin (“typical epoxy will have higher properties than a typical polyester and vinylester for both strength and stiffness.p. 2, l. 1-2) with stiffness about 3.5 GPa, (“Epoxy,” Tensile Modulus (GPa) chart, page 1).

Onoda as modified by NetComposites further does not teach stiffness of metal and the metal to be steel, wherein the second axial stiffness is higher than the first axial stiffness.
However, Youssefi discloses stiffness of metals and other materials (slide 33), which is analogous art. Youssefi teaches that a metal is steel (“Material 1020 steel   1, 1040 steel  2, 4140 steel   3…, 01 tool steel   7,” Slide 33) with the second axial stiffness (the stiffness of steel is 200 GPa, “steel,” rows 1-7, yellow circles, Slide 33).
Therefore, based on Youssefi‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda and NetComposites to have the at least one rod that is formed of steel, as taught by Youssefi, in order to increase stiffness of the at least one rod, thereby improving its functionality because steel is 3 times stiffer than aluminum (Youssefi: slide 33). In the combined invention of Onoda, NetComposites, and Youssefi, the second axial stiffness (that of steel) is higher than the first axial stiffness (that of epoxy resin).
NetComposites and Youssefi further does not teach a braiding structure encircling all of: the filling material, the lumen, and the at least one stiffening element.
However, Biagtan discloses composite guidewires (Composite guidewire 80, figs. 20-21, [0046]), which is analogous art. Biagtan teaches a braiding structure (“the composite wires are wound around the filler material” [0052], figs. 20-21) encircling all of: the filling material (The filler material 85 [0055], fig. 15) , the lumen (“The filler material 85 may be tubular in form 86,” [0055], fig. 15; “the hollow section” [0057]), and the at least one stiffening element  (magnets 89, fig. 20, magnet 91, fig. 21, inside the filler 85, figs. 20-21, [0057]).
Therefore, based on Biagtan‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, and Youssefi to add a braiding structure encircling all of the filling material, the lumen, and the at least one stiffening element, as taught by Biagtan, in order to facilitate the use of optical shape sensor in medical procedures by making it resistant to surface damage, in which case it represents a guidewire with optical fibers inside. Adding a braiding structure would not affect the sensor functionality, which is based on light reflection inside the optical fiber.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 16, and further in view of Bogusky (US 20140148673), hereinafter Bogusky.
Regarding claim 17, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one rod includes a plurality of rods arranged equally spaced from each other.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that the at least one rod includes a plurality of rods (“four stiffening members 130a” [0108], fig. 12) arranged equally spaced from each other (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12. Similar arrangement is also shown in Fig. 7A, with cavity 104, [0091], in the center and the catheter body 102, which may include polymer material or bio-compatible polymer material [0090]-[0091], which serves as the filling material).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the at least one rod includes a plurality of rods arranged equally spaced from each other, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.
Regarding claim 20, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one rod includes a plurality of rods arranged concentric around the lumen.
However, Bogusky discloses a catheter with a wire support structure (Abstract), which is analogous art. Bogusky teaches that the at least one rod includes a plurality of rods arranged concentric around the lumen (“a conventional symmetrical arrangement may distribute four stiffening members 130a about the geometric center of the proximal shaft section 130a, and therefore, the neutral axis of the proximal shaft section 130a will essentially be at its geometric center” [0108], fig. 12).
Therefore, based on Bogusky‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the at least one rod that includes a plurality of rods arranged concentric around the lumen, as taught by Bogusky, in order to increase the strength of the structure and protect its structural integrity, because distributing stiffening elements would improve resistance to excessive bending and reduce a possibility of a damage to the sensor caused by folding it on itself.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Onoda, NetComposites, Youssefi, and Biagtan as applied to claim 16, and further in view of Fleischhacker et al (US 20010021831), hereinafter Fleischhacker. 
Regarding claim 18, Onoda modified by NetComposites, Youssefi, and Biagtan teaches the elongated device according to claim 16.
Onoda as modified by NetComposites, Youssefi, and Biagtan does not teach that the at least one rod includes a plurality of rods spiraled around the lumen.
However, Fleischhacker discloses hollow lumen cable apparatus, which is analogous art. Fleischhacker teaches a plurality of rods spiraled around the lumen ("As one example of a catheter of this invention, the first embodiment, generally designated 100 (see FIG. 24) includes an inner metal coil M, an outer metal coil N with the coils being formed and mounted in the same manner as described with reference to FIGS. 1-3" [0099]. "Within the inner coil there is provided a plastic inner sleeve (tubular portion) 107 having a proximal end abutting against and/or joined to fitting end 103 and extending axially adjacent to or a short distance axially more remote from the fitting than the distal ends of the coils.  Further there is provided a plastic outer sleeve (tubular portion) 108" [0100]. "Referring to FIG. 25, the second embodiment of the catheter of this invention, generally designated 120, includes inner and outer coils M, N that are the same as the embodiment of FIG. 24, ... and an outer sleeve (tubular portion) 126 ..." [0101]).
Therefore, based on Fleischhacker‘s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Onoda, NetComposites, Youssefi, and Biagtan to have the at least one rod that includes a plurality of rods spiraled around the lumen, as taught by Fleischhacker, in order to strengthen the structure and at the same time provide sufficient flexibility (Fleischhacker: [0012],  Note that a plastic outer sleeve (Fleischhacker: [0101]) will reduce the amount of distortion in the optical fiber caused by heat due to a low thermal conductivity of plastic acting as a heat insulator which is a concern to Onoda (Onoda: “the holder 244 is formed of a material of low thermal conductivity such as a heat insulator or foamed material.”  [0235], Fig. 35).
	
Response to Arguments
                                                         
Applicant's arguments filed 04/27/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 12-31 of the Appeal Brief.
Claims 1-13 and 16-20
The Applicant argues that “Onoda does not express optical fibers 2A-2C are accommodated within lumens and further it is not inherent that optical fibers 2A-2C are accommodated within lumens. In other words, the filling material 2P could have been filled around optical fibers 2A-2C without the formation of lumens accommodating optical fibers 2A-2C.” (Page 13). Contrary to this argument, the claims do not recite manufacturing of the elongated device. Therefore, material processing steps are not considered in this examination.  Moreover, lumens are inherent in the elongated device (Onoda: optical fiber sensor 2 [0078]-[0082], Figs. 3A-B) that is used in the rejections of claims 1 and 16 and respective limitations of the dependent claims because they are needed to accommodate the optical fibers inside the optical fiber sensor. The Applicant argues that Biagtan “fails to describe, teach or suggest the braiding structure 34 , a filling material would be disposed within the braiding structure resulting in the totality of filling material encapsulating the braiding structure and the partially or entirely filled lumen.” (Page 14). However, the examination of figs. 20-21 and para. 0052 did not reveal any support for this argument, which is solely based on a different embodiment. Further, the Applicant argues that Onoda and Biagtan fail to “describe, teach or suggest optical fiber sensor serving as a guidewire.” (Pages 14-15). This argument is moot because the independent claims do not recite a guidewire. While a guidewire is recited in claim 13, the rejection of claim 13 is made over Onoda, Biagtan, and Loh rather than Onoda and Biagtan. The Applicant argues that “Onoda in view of Biagtan and Bogusky and in further view of Yutori fails to render obvious the limitation of dependent claim 9 "wherein said plurality of separate stiffening elements are spiraled around the lumen” (Page 15). This argument is moot because the rejections of claims 9 and 18 are made in view of Fleischhacker rather than Yutori. .

Response to Arguments
                                                         
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 6-17 of the REMARKS.
Claims 1-13 and 16-20
The Applicant argues that Onoda in view of Biagtan “fails to render obvious … a braiding structure encircling all of the filing material, the lumen, and the at least one stiffening element” based on paragraphs [0033]-[0034] (Pages 6-8 and 12-14). Examiner respectfully disagrees because the rejection does not rely on Figs. 1-2 and [0033]-[0034]. Rather, it is made over the embodiment of figs. 20-21. Biagtan teaches a braiding structure (“the composite wires are wound around the filler material” [0052], figs. 20-21) encircling all of: the filling material (The filler material 85 [0055], fig. 15) , the lumen (“The filler material 85 may be tubular in form 86,” [0055], fig. 15; “the hollow section” [0057]), and the at least one stiffening element  (magnets 89, fig. 20, magnet 91, fig. 21, inside the filler 85, figs. 20-21, [0057]). The Applicant argues that the rejections of the dependent claims have to be withdrawn because they include all the elements and limitations of independent claims 1 and 16. Examiner respectfully 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793